DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elongated specimen holder having a distal portion to carry the biological materials and a proximate end, the elongated specimen holder attached to the cap at the proximate end of the elongated specimen holder, and the distal portion is positioned so as carry the biological materials at a location spaced from the thermal mass along the length of the vial, and closer to the opening of the vial than the thermal mass is from the opening of the vial (claim 1); the elongated specimen holder comprises a spatula, the distal portion thereof having a flat surface (as claimed in claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 12-25 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
 	Amended claim 8 recites the limitation "the elongated specimen holder comprises a spatula, the distal portion thereof having a flat surface," however, said limitation 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3-4, 12, 14-15, 21, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (previously cited; CN 105890965 A; English machine translation has been provided) (hereinafter “Tian”) in view of Guice (previously cited; US 5,355,684), Galloway et al (previously cited, US 4,573,581) (hereinafter “Galloway”), Morris et al (previously cited; US 2016/0026911) (hereinafter “’911”) and Che et al (previously cited; US 2011/0143452; hereinafter “Che”).
Regarding claims 1 and 14, Tian disclose a container for cryogenic storage of biological materials (see FIG. 1 and pages 1-2 of the English machine translation), the container comprising:  	 	a vial having a first end, a second end, and a side wall, the second end opposed from the first end across a length of the vial, the side wall extending between the first and the second ends to delimit an interior cavity of the vial from an exterior thereof, the vial having an opening at the first end thereof (a tubular cryogenic vial (1) having an opening as shown in FIG. 1);  	a cap sized and shaped to removably close the opening of the first end of the vial (opening of cryogenic vial (1) sealed by cover (3); see pages 1 to 2; FIG. 1); and 	 the vial and the cap each including one or more through-holes to provide ingress and egress between the interior cavity of the vial and the exterior while the cap is secured to the vial (Tian discloses one or more vents (vents holes 2) on the sidewall of the vial and one or more vents on the cap (vents 4); see Tian at FIGS. 1-3; structure rather than function (see MPEP 2114). Further, it should be noted that biological material is material worked on and not an element of the claimed container. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. 	Modified Tian does not explicitly disclose an elongated specimen holder having a distal portion to carry the biological materials and a proximate end, the elongated specimen holder attached to the cap at the proximate end of the elongated specimen holder.  	Che discloses a cryogenic vial comprising a container (FIGS. 1 and 3: 22), a cap assembly (FIGS. 1 and 4: 24) and an elongated specimen holder attached to the cap assembly for storing biological samples (FIG. 4: pipette 70). See paragraphs 18-19 and 25. The elongated specimen holder (70) includes a distal portion to carry the 
    PNG
    media_image1.png
    657
    457
    media_image1.png
    Greyscale
Che further discloses wherein the cryogenic vial is advantageous in that it reduces processing time and minimizes loss or damage of the biological samples within the container of the cryogenic vial (see ¶¶ [0004], [0007] and [0025] of Che).  	In view of Che, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the elongated specimen holder preferred embodiment, the thermal mass can be arranged around the entire biological material or a portion thereof (i.e., at least a portion of the distal portion can be spaced from the thermal mass; col. 6, lines 29-31 of Guice).  	In view of Guice, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have rearranged the distal portion and thermal mass arranged within the vial of modified Tian such that the distal portion is positioned at a location spaced from the thermal mass along the length of the vial, since Guice discloses that the thermal mass can be arranged within the vial at the desired location (col. 6, lines 29-31 of Guice). Further, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the distal portion and the thermal mass within the vial of modified Tian such that the distal portion is positioned at a location spaced from the thermal mass along the length of the vial, since it have been held that a mere rearrangement of element without not elements of the claimed container. 	The thermal mass of the modified Tian is arranged within the vial such that the thermal mass does not extend along the entire length of the vial, and that the thermal mass is adjacent the distal end of the elongated specimen holder in the vial of modified Tian. Thus, the distal portion of the elongated specimen holder would intrinsically positioned closer to the opening of the vial than the thermal mass is from the opening of the vial.  	Assuming arguendo that modified Tian does not explicitly disclose wherein the distal portion of the elongated specimen holder is positioned closer to the opening of the vial than the thermal mass is from the opening of the vial. However, Guice discloses that the thermal mass can be arranged around the entire biological material or a portion thereof (see col. 6, lines 29-31 of Guice). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have rearranged the thermal mass in the vial of modified Tian adjacent the distal end of the elongated specimen holder (see FIG. 2 of Che, reproduced above), such that the distal portion of the elongated specimen holder is positioned closer to the opening of the vial 
Regarding claim 3, modified Tian discloses wherein the thermal mass (see Guice, FIG. 2: 28) extends along the length of the container (see Guice, FIG.2: bars (28) along the sidewall of the vessel (30)). Modified Tian does not explicitly disclose wherein the thermal mass is spaced from the first wireless transponder by at least a minimum defined distance. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have arranged the thermal mass of modified Tian at a distance from the first wireless transponder in order to prevent the wireless transponder signals from being blocked and interfered by the thermal mass.
Regarding claim 4, modified Tian discloses wherein the thermal mass (see Guice, FIG. 2: 28) extends along the length of the container (see Guice, FIG.2: bars (28) along the sidewall of the vessel (30)). Modified Tian does not explicitly disclose wherein the thermal mass is spaced from the first wireless transponder by at least a minimum defined distance of 0.3 mm. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have arranged the thermal mass of modified Tian at a distance from the first wireless transponder in order to prevent the wireless transponder signals from being blocked and interfered by the thermal mass. 	Assuming arguendo that the thermal mass of modified Tian is not located along the length of the vial. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the thermal mass of modified Tian along the length of the vial, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. 	Modified Tian does not explicitly disclose the claimed distance. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date 
Regarding claim 12, modified Tian discloses one or more through-holes (vents holes 2) on the sidewall of the vial and one or more through-holes on the cap (vents (4); see Tian at FIGS. 1-3; pages 1 and 2), but does not explicitly disclose wherein at least one the through-holes extending through the side wall of the vial at a location that is closer to the second end of the vial than the location is from the first end of the vial. However, it would have been obvious to one having ordinary skill in the art at the time the of the effective filing date to have rearranged the one or more through-holes of modified Tian such that the one or more through-holes is at a location that is closer to the second end of the vial than the location is from the first end of the vial, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make said modification to allow the cryogenic vial of modified Tian to vent through the bottom of the cryogenic vial.
Regarding claim 15, modified Tian discloses wherein the opening of the vial is circular (see Tian at FIGS. 1 and 4).
Regarding claim 21, it should be noted that claim 21 is a “product-by-process" claim, and the process step of "wherein the first wireless transponder is fixed to a portion of the vial via an epoxy" does not imply any structural difference between the 
Regarding claim 25, modified Tian further discloses wherein the first wireless transponder (RFID tag (12)) and the first antenna (14) are both fixed to the cap (see ‘911 at, e.g., ¶ [0096]; FIGS. 1a, 1b and 2).
Regarding claim 27, modified Tian discloses one or more through-holes (vents holes 2) on the sidewall of the vial and one or more through-holes on the cap (vents (4); see Tian at FIGS. 1-3; pages 1 and 2), but does not explicitly disclose wherein at least one the through-holes extending through the side wall of the vial at the second end of the vial. However, it would have been obvious to one having ordinary skill in the art at the time the of the effective filing date to have rearranged the one or more through-holes of modified Tian such that the one or more through-holes is arranged at the second end of the vial, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make said modification so as to allow the cryogenic vial of modified Tian to vent through the bottom of the cryogenic vial.
Regarding claim 28, modified Tian discloses one or more through-holes (vents holes 2) on the sidewall of the vial and one or more through-holes on the cap (vents (4); see Tian at FIGS. 1-3; pages 1 and 2), but does not explicitly disclose wherein at least one the through-holes extending through the second end of the vial. However, it would have been obvious to one having ordinary skill in the art at the time the of the effective 
Regarding claim 29, it should be noted that claim 29 is a “product-by-process" claim, and the process step of "wherein the first wireless transponder is integral with the vial or the cap when the vial or the cap is molded" does not imply any structural difference between the structure of the claim and that of the reference. Modified Tian discloses wherein the wireless transponder is integral to the cap (see ‘911 at ¶ [0017], [0019], [0066], [0071] and [0096]; FIGS. 1a, 1b and 2).
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (previously cited; CN 105890965 A; English machine translation has been provided) (hereinafter “Tian”) in view of Guice (previously cited; US 5,355,684), Galloway et al (US 4,573,581) (hereinafter “Galloway”), Morris et al (previously cited; US 2016/0026911) (hereinafter “’911”), Cassou et al (US 5,545,562) (hereinafter “Cassou”) and Che et al (previously cited; US 2011/0143452; hereinafter “Che”). This is an alternative rejection to the rejection of claim 1 above.
Regarding claims 1 and 14, Tian disclose a container for cryogenic storage of biological materials (see FIG. 1 and pages 1-2 of the English machine translation), structure rather than function (see MPEP 2114). Further, it should be noted and not an element of the claimed container. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. 	Modified Tian does not explicitly disclose an elongated specimen holder having a distal portion to carry the biological materials and a proximate end, the elongated specimen holder attached to the cap at the proximate end of the elongated specimen holder.  	Cassou discloses an elongated specimen holder comprising a tube having a distal end (1a,1c) retaining biological materials (biological material near stopper 2; FIG. 2) and a proximate end (1b,1d) comprising a spatula having a flat surface (see FIGS. 1A,2; col. 3, lines 25-29 of Cassou). 	Che discloses a cryogenic vial comprising a container (FIGS. 1 and 3: 22), a cap assembly (FIGS. 1 and 4: 24) and an elongated specimen holder attached to the cap assembly for storing biological samples (FIG. 4: pipette 70). See paragraphs 18-19 and 25. Che further discloses wherein the cryogenic vial is advantageous in that it reduces processing time and minimizes loss or damage of the biological samples within the container of the cryogenic vial (see ¶¶ [0004], [0007] and [0025] of Che).  	 	In view of Cassou, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the elongated specimen holder of Cassou into the cap of modified Tian. One of ordinary skill in the art would have been motivated to have made said modification for the purpose of reducing processing time and minimizing loss or damage of the biological samples within the container of the not elements of the claimed container.	The thermal mass of the modified Tian is arranged within the vial such that the thermal mass does not extend along the entire length of the vial, and that the thermal mass is adjacent the distal end of the elongated specimen holder in the vial of modified Tian. Thus, the distal portion of the elongated specimen holder would intrinsically positioned closer to the opening of the vial than the thermal mass is from the opening of the vial. 	Assuming arguendo that modified Tian does not explicitly disclose wherein the distal portion of the elongated specimen holder is positioned closer to the opening of the vial than the thermal mass is from the opening of the vial. However, Guice discloses that the thermal mass can be arranged around the entire biological material or a portion thereof (see col. 6, lines 29-31 of Guice). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have rearranged the thermal mass in the vial of modified Tian adjacent the distal end of the elongated specimen holder (see FIG. 2 of Che, reproduced above), such that the distal portion of the elongated specimen holder is positioned closer to the opening of the vial than the thermal mass is from the opening of the vial. One of ordinary skill in the art would have been motivated to have said modification in order to maintain the biological materials at the distal end of the elongated specimen holder at the desired temperature. Further, one of ordinary skill in the art would have been motivated to do since Guice discloses .
Claims 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, ‘911 and Che as applied to claim 1 above, and further in view of Childs et al. (previously cited; US 2012/0064603) (hereinafter “Childs”)
Regarding claim 2, modified Tian discloses all the limitations as previously set forth.  	Modified Tian does not explicitly disclose wherein the thermal mass is a piece of non-ferrous metal or a metal impregnated polymer.  	Childs discloses a container for cryogenic storage of biological materials comprising a container for storing the biological material (sample assembly (20); see Childs at FIGS. 1-3; ¶ [0040]-[0042]), and a thermal mass carried by the container In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 6, modified Tian does not explicitly disclose wherein the thermal mass of the thermal mass is larger than a combination of a thermal mass of the elongated specimen holder and the thermal mass of any biological materials stored in the container. 	 	Childs discloses a container for cryogenic storage of biological materials comprising a container for storing the biological material (sample assembly (20); see Childs at FIGS. 1-3; ¶ [0040]-[0042]), and a thermal mass carried by the container (thermal block (31)), the thermal mass having a larger thermal mass than a thermal 
Regarding claim 9, modified Tian further discloses wherein the first wireless transponder (RFID tag (12)) and the first antenna (14) are both fixed to the cap (see ‘911 at, e.g., ¶ [0096]; FIGS. 1a, 1b and 2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, ‘911, Che and Childs as applied to claim 6 above, and further in view of Houghton et al (US 2016/0349172) (hereinafter “Houghton”).
Regarding claim 7, modified Tian discloses all the limitations according to claim 1. 	Modified Tian does not explicitly disclose wherein the elongated specimen holder is permanently fixed to the cap. 	Houghton is related to collecting biological materials, and discloses a sample vial .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, ‘911, Cassou, Che  and Childs as applied to claim 6 above, and further in view of Houghton et al (US 2016/0349172) (hereinafter “Houghton”).
Regarding claim 7, modified Tian discloses all the limitations according to claim 1. 	Modified Tian does not explicitly disclose wherein the elongated specimen holder is permanently fixed to the cap. 	Houghton is related to collecting biological materials, and discloses a sample vial (FIG. 4: vial 36; ¶ [0046]), a cap (FIGS. 2 and 4: cap 20) and a specimen holder (26) 
Regarding claim 8, modified Tian further discloses wherein the elongated specimen holder and the cap are a single unitary piece structure (i.e., permanently attached elongated specimen holder and the cap, as disclosed by Houghton; see ¶ [0047]). Modified Tian further discloses wherein the elongated specimen holder comprises a spatula, the distal portion thereof having a flat surface (see FIGS. 1A,2; col. 3, lines 25-29 of Cassou).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, ‘911, Che, Childs and Houghton et al as applied to claim 7 above, and further in view of Cassou et al (US 5,545,562) (hereinafter “Cassou”).
Regarding claim 8, modified Tian discloses all the limitations according to claim 7..
Claims 1, 3-4, 12-17, 21-23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (previously cited; CN 105890965 A; English machine translation has been provided) (hereinafter “Tian”) in view of Guice (US 5,355,684), Galloway et al (US 4,573,581) (hereinafter “Galloway”), HID (previously cited, Beyond Cool: RFID disentangles cryopreservation storage and management; 2015: 1-4) and Che et al (US 2011/0143452; hereinafter “Che”).
Regarding claims 1 and 13-14, Tian disclose a container for cryogenic storage of biological materials (see FIG. 1 and pages 1-2 of the English machine translation), the container comprising:  	 	a vial having a first end, a second end, and a side wall, the second end opposed from the first end across a length of the vial, the side wall extending between the first and the second ends to delimit an interior cavity of the vial from an exterior thereof, the vial having an opening at the first end thereof (a tubular cryogenic vial (1) having an opening as shown in FIG. 1);  	a cap sized and shaped to removably close the opening of the first end of the vial (opening of cryogenic vial (1) sealed by cover (3); see pages 1 to 2; FIG. 1); and 	 the vial and the cap each including one or more through-holes to provide ingress and egress between the interior cavity of the vial and the exterior while the cap is secured to the vial (Tian discloses one or more vents (vents holes 2) on the sidewall of the vial and one or more vents on the cap (vents 4); see Tian at FIGS. 1-3; pages 1 and 2). 	 	Tian does not explicitly disclose a thermal mass positioned within the interior cavity of vial, the thermal mass having a larger thermal mass than a thermal mass of the biological materials to be stored in the container.  	Guice discloses a container for cryogenic storage of biological materials comprising a cryogenic vessel (FIG. 2: vessel (30)) containing biological material (26) and a thermal mass (FIG. 2: bars (28)) having a larger thermal mass than the thermal mass of the biological materials (see col. 6, lines 21-48: thermal mass having as high as possible a value of thermal mass) arranged within the cryogenic vessel (see Guice, 
    PNG
    media_image1.png
    657
    457
    media_image1.png
    Greyscale
Che further discloses wherein the cryogenic vial is advantageous in that it reduces processing time and minimizes loss or damage of the biological samples within the container of the cryogenic vial (see ¶¶ [0004], [0007] and [0025] of Che).  	In view of Che, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the elongated specimen holder of not elements of the claimed container. 	The thermal mass of the modified Tian is arranged within the vial such that the thermal mass does not extend along the entire length of the vial, and that the thermal mass is adjacent the distal end of the elongated specimen holder in the vial of modified Tian. Thus, the distal portion of the elongated specimen holder would intrinsically positioned closer to the opening of the vial than the thermal mass is from the opening of the vial. 	Assuming arguendo that modified Tian does not explicitly disclose wherein the distal portion of the elongated specimen holder is positioned closer to the opening of the vial than the thermal mass is from the opening of the vial. Guice, however, discloses that the thermal mass can be arranged around the entire biological material or a portion thereof (see col. 6, lines 29-31 of Guice). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have rearranged the thermal mass in the vial of modified Tian adjacent the distal end of the elongated specimen holder (see FIG. 2 of Che, reproduced above), such that the distal portion of the elongated specimen holder is positioned closer to the opening of the vial than the thermal mass is from the opening of the vial. One of ordinary skill in the art would have 
Regarding claim 3, modified Tian discloses wherein the thermal mass (see Guice, FIG. 2: 28) extends along the length of the container (see Guice, FIG.2: bars (28) along the sidewall of the vessel (30)). Modified Tian does not explicitly disclose wherein the thermal mass is spaced from the first wireless transponder by at least a minimum defined distance. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have arranged the thermal mass of modified Tian at a distance from the first wireless transponder in order to prevent the wireless transponder signals from being blocked and interfered by the thermal mass. 	Assuming arguendo that the thermal mass of modified Tian is not located along 
Regarding claim 4, modified Tian discloses wherein the thermal mass (see Guice, FIG. 2: 28) extends along the length of the container (see Guice, FIG.2: bars (28) along the sidewall of the vessel (30)). Modified Tian does not explicitly disclose wherein the thermal mass is spaced from the first wireless transponder by at least a minimum defined distance of 0.3 mm. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have arranged the thermal mass of modified Tian at a distance from the first wireless transponder in order to prevent the wireless transponder signals from being blocked and interfered by the thermal mass. 	Assuming arguendo that the thermal mass of modified Tian is not located along the length of the vial. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have rearranged the thermal mass of modified Tian along the length of the vial, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. 	Modified Tian does not explicitly disclose the claimed distance. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have spaced thermal mass from the first wireless transponder by at least a minimum 
Regarding claim 12, modified Tian discloses one or more through-holes (vents holes 2) on the sidewall of the vial and one or more through-holes on the cap (vents (4); see Tian at FIGS. 1-3; pages 1 and 2), but does not explicitly disclose wherein at least one the through-holes extending through the side wall of the vial at a location that is closer to the second end of the vial than the location is from the first end of the vial. However, it would have been obvious to one having ordinary skill in the art at the time the of the effective filing date to have rearranged the one or more through-holes of modified Tian such that the one or more through-holes is at a location that is closer to the second end of the vial than the location is from the first end of the vial, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make said modification so as to allow the cryogenic vial of modified Tian to vent through the bottom of the cryogenic vial.
Regarding claim 15, modified Tian further discloses wherein the opening of the vial is circular (see Tian at FIGS. 1 and 4).
Regarding claim 16, modified Tian does not explicitly disclose wherein the second end of the vial is a flat surface, the flat surface perpendicular to the length of the vial, and the first antenna of the first wireless transponder extends parallel with the flat surface of the bottom of the vial. However, HID discloses a passive RFID comprising an 
Regarding claim 17
Regarding claim 21, it should be noted that claim 21 is a “product-by-process" claim, and the process step of "wherein the first wireless transponder is fixed to a portion of the vial via an epoxy" does not imply any structural difference between the structure of the claim and that of the reference. Modified Tian discloses wherein the wireless transponder (12) is attached to the cap (11) forming a single piece structure (see ‘911 at ¶¶ [0019]-[0020], [0023], [0029] and [0096]-[0098]; FIGS. 1a, 1b and 2).
Regarding claim 22, modified Tian does not explicitly disclose wherein the first wireless transponder is encapsulated in a portion of the vial.  	HID discloses a passive RFID comprising an antenna extending parallel to a flat surface at a bottom of a cryovial (see figures on page 2 of HID). HID further disclose wherein the first wireless transponder encapsulated in a portion of the vial (see figures at page 2 of HID). 	In view of HID, it would have been obvious to one of ordinary skill in the art at the time of the effective filing to have modified the container of modified Tian such that the wireless transponder is encapsulated in a portion of the vial as disclosed by HID. One of ordinary skill in the art would have been motivated to make said modification in order to conserve space. Further, doing so would have been nothing more than the simple substitution of one known means for attaching a wireless transponder to a vial with another for the predictable results of securing a wireless transponder to a vial. One of ordinary skill in the art would have been motivated to make said modification in order to facilitate the freestanding of the vial.
Regarding claim 23, modified Tian further discloses wherein the first wireless transponder is an integrated circuit passive radio frequency identification transponders 
Regarding claim 27, modified Tian discloses one or more through-holes (vents holes 2) on the sidewall of the vial and one or more through-holes on the cap (vents (4); see Tian at FIGS. 1-3; pages 1 and 2), but does not explicitly disclose wherein at least one the through-holes extending through the side wall of the vial at the second end of the vial. However, it would have been obvious to one having ordinary skill in the art at the time the of the effective filing date to have rearranged the one or more through-holes of modified Tian such that the one or more through-holes is arranged at the second end of the vial, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make said modification so as to allow the cryogenic vial of modified Tian to vent through the bottom of the cryogenic vial.
Regarding claim 28, modified Tian discloses one or more through-holes (vents holes 2) on the sidewall of the vial and one or more through-holes on the cap (vents (4); see Tian at FIGS. 1-3; pages 1 and 2), but does not explicitly disclose wherein at least one the through-holes extending through the second end of the vial. However, it would have been obvious to one having ordinary skill in the art at the time the of the effective filing date to have rearranged the one or more through-holes of modified Tian such that the one or more through-holes is arranged at the second end of the vial, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One of ordinary skill in the art would have 
Regarding claim 29, it should be noted that claim 29 is a “product-by-process" claim, and the process step of "wherein the first wireless transponder is integral with the vial or the cap when the vial or the cap is molded" does not imply any structural difference between the structure of the claim and that of the reference. Modified Tian discloses wherein the wireless transponder is integral to the cap (see ‘911 at ¶ [0017], [0019], [0066], [0071] and [0096]; FIGS. 1a, 1b and 2).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, HID and Che as applied to claim 1 above, and further in view of Childs et al. (previously cited; US 2012/0064603) (hereinafter “Childs”)
Regarding claim 2, modified Tian discloses all of the limitations as previously set forth.  	Modified Tian does not explicitly disclose wherein the thermal mass is a piece of non-ferrous metal or a metal impregnated polymer.  	Childs discloses a container for cryogenic storage of biological materials comprising a container for storing the biological material (sample assembly (20); see Childs at FIGS. 1-3; ¶ [0040]-[0042]), and a thermal mass carried by the container (thermal block (31)), the thermal mass having a larger thermal mass than a thermal mass of the biological material to be stored in the container (i.e., thermal block (31) has a thermal mass that is a larger than the thermal mass of the sample assembly including In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 6, modified Tian does not explicitly disclose wherein the thermal mass of the thermal mass is larger than a combination of a thermal mass of the elongated specimen holder and the thermal mass of the biological materials to be stored in the container. 	 	Childs discloses a container for cryogenic storage of biological materials comprising a container for storing the biological material (sample assembly (20); see Childs at FIGS. 1-3; ¶ [0040]-[0042]), and a thermal mass carried by the container (thermal block (31)), the thermal mass having a larger thermal mass than a thermal mass of the biological material to be stored in the container (i.e., thermal block (31) has a thermal mass that is a larger than the thermal mass of the sample assembly including the biological material; see, e.g., ¶¶ [0043]-[0044] of Childs). .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, HID, Che  and Childs as applied to claim 6 above, and further in view of Houghton et al (US 2016/0349172) (hereinafter “Houghton”).
Regarding claim 7, modified Tian discloses all the limitations according to claim 1. 	Modified Tian does not explicitly disclose wherein the elongated specimen holder is permanently fixed to the cap. 	Houghton is related to collecting biological materials, and discloses a sample vial (FIG. 4: vial 36; ¶ [0046]), a cap (FIGS. 2 and 4: cap 20) and a specimen holder (26) affixed to the cap (see FIGS. 2 and 4: stem 26 attached to the cap (20); ¶¶ [0046]-[0047]). Houghton further discloses wherein specimen holder can be permanently or reversibly affixed to the cap (see ¶ [0047]). 	In view of Houghton, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the attachment between the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, HID, Che, Childs and Houghton et al as applied to claim 7 above, and further in view of Cassou et al (US 5,545,562) (hereinafter “Cassou”).
Regarding claim 8, modified Tian discloses all the limitations according to claim 7. 	Modified Tian further discloses wherein the elongated specimen holder and the cap are a single unitary piece structure (i.e., permanently attached elongated specimen holder and the cap, as disclosed by Houghton; see ¶ [0047]). Modified Tian does not explicitly disclose wherein the elongated specimen holder comprises a spatula, the distal portion thereof having a flat surface. 	Cassou discloses an elongated specimen holder comprising a tube having a distal end (1a,1c) retaining biological materials (biological material near stopper 2; FIG. 2) and a proximate end (1b,1d) comprising a spatula having a flat surface (see FIGS. 1A,2; col. 3, lines 25-29 of Cassou). 	In view of Cassou, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the elongated specimen holder of .
Claims 18-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, ‘911 and Che as applied to claim 1 above, and further in view of Stevens (previously cited, CA 2972315A1).
Regarding claim 18, modified Tian discloses all of the limitations as previously set forth. 	Modified Tian does not explicitly disclose at least one passive temperature sensor carried by the vial, the passive temperature sensor operable to withstand temperatures of approximately negative 150°C and to provide a signal representative of a temperature in the interior compartment of the container subsequently to or concurrently with being exposed to temperatures approximately negative 150 º C. 	  Stevens discloses a system comprising at least one container having a body defining a cavity (specimen containers 422; see FIG. 2), a cap coupled to the body (see FIG. 2), and a first wireless transponder (RFID 442; see FIG. 2; page 41, ll. 17-20 and page 42, ll. 4-13). Stevens further discloses at least one passive temperature sensor integral to the first wireless transponder and capable of subsequently or concurrently provide a signal representative of a temperature of the sample in the container (see Stevens at page 42, ll. 4-13).
Regarding claim 19, modified Tian discloses wherein the at least one passive temperature sensor is integral to the first wireless transponder, and the first wireless transponder is a passive radio frequency identification transponder that encodes at least one unique identifier (see Stevens at page 42, ll. 4-13).
Regarding claim 23, modified Tian further discloses wherein the first wireless transponder is an integrated circuit radio frequency identification transponders that stores at least one unique identifier in a memory of the integrated circuit (see ‘911 at ¶ [0096] and [0122]). Modified Tian does not explicitly disclose wherein the wireless transponder is a passive radio frequency identification transponder.  	Stevens discloses a system comprising at least one container having a body defining a cavity (specimen containers 422; see FIG. 2), a cap coupled to the body (see FIG. 2), and a first wireless transponder (RFID 442; see FIG. 2; page 41, ll. 17-20 and page 42, ll. 4-13). Stevens further discloses at least one passive temperature sensor integral to the first wireless transponder and capable of subsequently or concurrently provide a signal representative of a temperature of the sample in the container (see Stevens at page 42, ll. 4-13).
. 
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, HID and Che as applied to claim 1 above, and further in view of Stevens (previously cited, CA 2972315A1).
Regarding claim 18, modified Tian discloses all of the limitations as previously set forth. 	Modified Tian does not explicitly disclose at least one passive temperature sensor carried by the vial, the passive temperature sensor operable to withstand temperatures of approximately negative 150°C and to subsequently or concurrently provide a signal representative of a temperature in the interior compartment of the container. 	  Stevens discloses a system comprising at least one container having a body defining a cavity (specimen containers 422; see FIG. 2), a cap coupled to the body (see FIG. 2), and a first wireless transponder (RFID 442; see FIG. 2; page 41, ll. 17-20 and page 42, ll. 4-13). Stevens further discloses at least one passive temperature sensor integral to the first wireless transponder and capable of subsequently or concurrently provide a signal representative of a temperature of the sample in the container (see 
Regarding claim 19, modified Tian discloses wherein the at least one passive temperature sensor is integral to the first wireless transponder, and the first wireless transponder is a passive radio frequency identification transponder that encodes at least one unique identifier (see Stevens at page 42, ll. 4-13).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, ‘911 and Che as applied to claim 1 above, and further in view of Ihmig et al.  (previously cited, Frozen cells and bits, IEEE pulse, pp. 35-43, 2013) (hereinafter “Ihmig”).
Regarding claim 20, modified Tian discloses all of the limitations as previously set forth. 	Modified Tian does not explicitly disclose at least one machine-readable symbol carried by the vial, the at least one machine-readable symbol encoding a unique identifier. 	Ihmig discloses a cryogenic vial comprising a first wireless transponder (RFID .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, HID and Che as applied to claim 1 above, and further in view of Ihmig et al.  (previously cited, Frozen cells and bits, IEEE pulse, pp. 35-43, 2013) (hereinafter “Ihmig”).
Regarding claim 20, modified Tian discloses all of the limitations as previously set forth. 	Modified Tian does not explicitly disclose at least one machine-readable symbol carried by the vial, the at least one machine-readable symbol encoding a unique identifier. 	Ihmig discloses a cryogenic vial comprising a first wireless transponder (RFID tag) and at least one machine-readable symbol carried by the vial on a side thereof, the .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, ‘911 and Che as applied to claim 1 above, and further in view of HID (previously cited, Beyond Cool: RFID disentangles cryopreservation storage and management; 2015: 1-4).
Regarding claim 22, modified Tian does not explicitly disclose wherein the first wireless transponder is encapsulated in a portion of the vial.  	HID discloses a passive RFID comprising an antenna extending parallel to a flat surface at a bottom of a cryovial (see figures on page 2 of HID). HID further disclose wherein the first wireless transponder encapsulated in a portion of the vial (see figures at page 2 of HID). 	In view of HID, it would have been obvious to one of ordinary skill in the art at the time of the effective filing to have modified the container of modified Tian such that the . 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, ‘911 and Che as applied to claim 1 above, and further in view of Chaffey et al. (previously cited, US 2012/0293338) (hereinafter “Chaffey”).
Regarding claim 24, modified Tian discloses all of the limitations as previously set forth. 	Modified Tian does not explicitly disclose wherein the first wireless transponder is a mechanical transponder that employs mechanical vibration to encode at least one unique identifier in a response signal. 	Chaffey discloses a sample storage and monitoring system including biological samples in a cryogenic tank. Chaffey discloses wherein various types of ID tags can be employed with the system including micro-electro-mechanical tags (MEMS). See Chaffey at ¶ [0070] and [0133], and FIG. 4.  	In view of Chaffey, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the transponder of modified Tian with the MEMS transponder of Chaffey because Chaffey discloses that various types of transponder including MEMS transponders can be employed for labeling and tracking .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Guice, Galloway, HID and Che as applied to claim 1 above, and further in view of Chaffey et al. (previously cited, US 2012/0293338) (hereinafter “Chaffey”).
Regarding claim 24, modified Tian discloses all of the limitations as previously set forth. 	Modified Tian does not explicitly disclose wherein the first wireless transponder is a mechanical transponder that employs mechanical vibration to encode at least one unique identifier in a response signal. 	Chaffey discloses a sample storage and monitoring system including biological samples in a cryogenic tank. Chaffey discloses wherein various types of ID tags can be employed with the system including micro-electro-mechanical tags (MEMS). See Chaffey at ¶ [0070] and [0133], and FIG. 4.  	In view of Chaffey, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the transponder of modified Tian with the MEMS transponder of Chaffey because Chaffey discloses that various types of .
Response to Arguments
Applicant's arguments filed on 01/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that Applicant’s disclosure discloses the claimed elongated specimen holder as required by claim 8. See pages 7 to 8 of the Remarks filed on 01/14/2022.
In response, Applicant’s argument that the claimed spatula is disclosed in a combination of figures 1 and 30 of the drawings is not persuasive. Applicant’s disclosure does not state or suggest that tube of figure 1 can be combined with the elongated specimen holder as shown in figure 30. For support, Applicant refers to lines 8 to 9 for disclosing that structures of figures 1 and 30 can be combined. In response, the cited section states “features, structures or characteristics may be combined in one or more embodiment”, however, it does not disclose as to the features, structures or characteristics that can be combined. Further, the cited section does not state that the disclosed embodiments can be combined. Even assuming arguendo that the structures 
Applicant further argues that figure 1 of the Applicant’s discloses shows a thermal insulator within the interior cavity of the vial. Pages 9 to 10 of the Remarks. 
In response, examiner acknowledges that figure 1 shows both the thermal insulator and thermal mass coupled to the vial. However, while the specification does state that the thermal mass can be arranged in the interior of the vial (page 19, fourth paragraph), the specification is silent with respect to whether the thermal insulator is on outer surface of the vial or in the interior of the vial. As to the Applicant’s argument that since the boundary of the thermal insulator is within the boundary walls of the vial as shown in fig. 1, the only interpretation would be that the thermal mass is within the vial is not persuasive, because it could also mean that the thermal insulator does not extend around and cover entire or major portion of the walls of the vial. Further, Figure 1 shows the boundary of the thermal mass in dashed shape (dashed line) illustrating that the thermal insulator (solid line) surrounds the thermal mass. However, the boundaries of both the thermal insulator and the vial are illustrated in solid shape. Thus, one of ordinary skill in the art would not reasonably conclude that the thermal insulator as 
Applicant further argues that the features of claim 8 are disclosed by the Applicant’s disclosure. Page 10 of the Remarks.
In response, independent claim 1 requires the elongated specimen holder to comprise a distal portion that is spaced from the thermal mass. Claim 8 further requires that the elongated specimen holder having the distal portion (spatula). However, such configuration of the elongated specimen holder is not disclosed by the Applicant’s disclosure. As discussed above, in figure 1, the biological material (103) is located above the thermal mass, while the biological material on the flat portion of the elongated specimen holder as shown in figure 30, would be positioned at or near the bottom of the vial and would be surrounded by the thermal mass shown in figure 1. Thus, the combination of figures 1 and 30 does not show “a spatula carrying biological material that is spaced from the thermal mass”, as required by claims 1 and 8.
Applicant further argues that combination fails to disclose the arrangement of the distal end with respect to the thermal mass. In particular, Applicant argues that Guice requires the thermal mass to located at least partially around the biological material. 
In response, while Guice does state that in the preferred embodiment, the thermal mass at least surrounds the biological material, there is nothing in Guice that preclude from positioning the thermal mass at any other locations within the vial (e.g., away from the biological material). Rearranging the thermal mass within the cryogenic container would not destroy Guice since the thermal mass would still function as a heat sink. Further, one of ordinary skill in the art would readily be able to rearrange the prima facie obvious absent evidence to the contrary (see also MPEP § 2144.04 (VI) (C)). Moreover, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to the Applicant’s argument that the combination fails to disclose the newly added limitation, the examiner would respectfully reiterate the response above directed to the rearrangement of the thermal mass within the vial. 
Applicant further argues that the insulator of Galloway would not be operable with the container of Tian. 
In response, Galloway is related to a container for carrying temperature-sensitive materials. The container includes a heat sink and an insulator. The insulator of Galloway may be formed of polystyrene material, for example. However, the material of the insulator of Galloway is not limited to polystyrene, and nothing in Galloway that states/suggests other insulation materials are not suitable with the container. One of ordinary skill in the art would be able to use an insulator having desired characteristics Galloway is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Galloway, Tian and Guice are all related to a container for carrying temperature-sensitive materials. Applicant argument is not persuasive. 
With respect to claims 2-4, 6-9, 12-25 and 27-29, Applicant refers to the arguments presented with respect to claim 1 as presented earlier. In response, Applicant is directed to the reasons indicated above regarding why Applicant’s arguments are not persuasive and combinations of the cited references are proper.
Conclusion		
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./LIBAN M HASSAN/Primary Examiner, Art Unit 1799